United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCONNELL AIR FORCE BASE, KS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1299
Issued: October 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 21, 2013 appellant filed a timely appeal of an April 26, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP), finding that his request for
reconsideration was untimely and failed to show clear evidence of error. Pursuant to the Federal
Employees’ Compensation Act1 (FECA), the Board has jurisdiction over the April 26, 2013
decision. The Board does not have jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly found that appellant filed an untimely application
for reconsideration and did not show clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

The last merit decision was a Board decision dated May 18, 2005. For merit decisions issued prior to
November 19, 2008, a claimant had one year to file an appeal. See 20 C.F.R. § 501.3(d)(2).

FACTUAL HISTORY
This case has previously been before the Board. OWCP accepted appellant’s claim for a
herniated disc with laminectomy and bilateral lower extremity resulting from an employment
injury on January 13, 1972. By decision dated January 25, 1980, it adjusted appellant’s
compensation to reflect his wage-earning capacity as a telephone solicitor.
The effective date of the wage-earning capacity determination was initially determined to
be February 5, 1976. In April 1980 OWCP found that a conflict arose in the medical evidence,
and appellant was referred to Dr. Wallace Holderman, a Board-certified orthopedic surgeon. In a
report dated May 27, 1980, Dr. Holderman opined that appellant was currently able to perform
the duties of a telephone solicitor. By decision dated June 18, 1984, OWCP’s hearing
representative affirmed a January 25, 1980 decision. The hearing representative found that
appellant had received compensation for temporary total disability through May 27, 1980, and
the effective date of the wage-earning capacity determination was May 28, 1980.
In a July 22, 1985 decision, the Board affirmed the hearing representative’s June 18,
1984 decision, finding that the position of telephone solicitor represented appellant’s wageearning capacity as of May 28, 1980.3 By decision dated August 31, 1987, the Board affirmed
an OWCP decision dated December 18, 1986, finding that the position of telephone solicitor
represented appellant’s wage-earning capacity from May 28, 1980 to November 29, 1985.4 By
decision dated April 12, 1993, the Board reversed OWCP’s decision dated January 30, 1992,
finding that OWCP did not meet its burden to establish that the position of merchandise deliverer
represented appellant’s wage-earning capacity.5
By decision dated August 18, 1997, the Board affirmed an OWCP decision dated
September 21, 1994, finding that OWCP properly determined that appellant’s letter dated
August 31, 1994 requesting reconsideration of the August 31, 1987 decision, was untimely and
failed to establish clear evidence of error.6 By decision dated July 6, 2000, the Board affirmed
OWCP’s nonmerit decision dated March 13, 1998, denying appellant’s request for
reconsideration and affirmed OWCP’s April 24, 1998 decision denying appellant’s request for a
hearing.7 By decision dated September 17, 2002, the Board affirmed an OWCP decision dated
May 25, 2001, which found that appellant’s letter requesting reconsideration dated February 20,
2001 filed more than a year after the last merit decision of August 31, 1997, was untimely and
failed to establish clear evidence of error.8

3

Docket No. 85-843 (issued July 22, 1985).

4

Docket No. 87-811 (issued August 31, 1987).

5

Docket No. 92-1175 (issued April 12, 1993).
August 26, 1993.
6

Docket No. 95-612 (issued August 18, 1997).

7

Docket No. 98-1830 (issued July 6, 2000).

8

Docket No. 01-2218 (issued September 17, 2002).

A petition for reconsideration was denied by order dated

2

In a decision dated July 21, 2004, the Board found that correspondence dated
December 6, 2002 from appellant was a request for modification of the January 25, 1980 wageearning capacity determination.9 The Board remanded the case for a decision on the
modification issue.
By decision dated May 18, 2005, the Board found that appellant had not established that
modification of the January 25, 1980 wage-earning capacity determination was warranted prior
to November 19, 1985.10 The history of the case as contained in the Board’s prior decisions is
incorporated herein by reference.
Appellant submitted a January 2, 2009 letter requesting reconsideration of his claim. He
stated that a decision had yet to be reached on whether he was totally disabled from February 5,
1976 to July 25, 1977, and May 28, 1980 to November 28, 1985. According to appellant, the
claim forms he filed did not properly describe his injuries; safety violations occurred with respect
to the forklift; he was misled on the issue of retirement eligibility; that some medical evidence
was false and based on limited examination, and the medical evidence regarding his disability
was not properly considered.
By decision dated April 7, 2009, OWCP found the application for reconsideration was
untimely and failed to show clear evidence of error.
In a letter dated January 31, 2013, appellant again requested reconsideration. He stated
that he disagreed with decisions dated June 19, 1984, April 12, 1993, September 21, 1994 and
June 25, 2001. Appellant also stated that he disagreed with the decision to deny benefits from
February 5, 1976 to July 25, 1977, and May 28, 1980 to November 28, 1985. He argued that the
medical and factual evidence had not been properly considered. Appellant stated, “I have for
many years addressed these issues concerning denial of back benefits and the issue of
misrepresentation of medical facts by [OWCP].” He resubmitted medical evidence previously of
record.
By decision dated April 26, 2013, OWCP denied appellant’s application for
reconsideration on the grounds that it was untimely and failed to show clear evidence of error.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.11
The employee shall exercise this right through a request to the district Office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”12

9

Docket No. 03-1178 (issued July 21, 2004).

10

Docket No. 05-359 (issued May 18, 2005).

11

5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.605.

3

According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.13 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.14 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA.15 As one such limitation, 20 C.F.R. § 10.607 provides that an application
for reconsideration must be sent within one year of the date of OWCP’s decision for which
review is sought. OWCP will consider an untimely application only if the application
demonstrates clear evidence of error on the part of OWCP in its most recent merit decision. The
evidence must be positive, precise and explicit and must manifest on its face that OWCP
committed an error.16
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.17 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
establish clear evidence of error.18 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.19 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.20
ANALYSIS
Appellant filed an application for reconsideration and referred to the issue of his
disability from February 5, 1976 to July 25, 1977, and May 28, 1980 to November 28, 1985. As
to disability in 1976 and 1977, he did not list the relevant OWCP decision. The decisions noted
in appellant’s letter considered issues relating to the January 25, 1980 wage-earning capacity
determination. If appellant seeks to pursue the issue of disability from February 5, 1976 to
July 25, 1977 he may do so in an appropriate manner with OWCP.
With respect to entitlement to compensation during the period May 28, 1980 to
November 28, 1985, the last decision on the merits of the claim was the Board’s May 18, 2005
13

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

14

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
15

5 U.S.C. §§ 8101-8193.

16

D.O., Docket No. 08-1057 (issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

17

Annie L. Billingsley, 50 ECAB 210 (1998).

18

Jimmy L. Day, 48 ECAB 652 (1997).

19

Id.

20

Thankamma Mathews, 44 ECAB 765 (1993).

4

decision. Since appellant’s application for reconsideration was dated January 13, 2013, it is
untimely filed.
There are circumstances where a claimant may submit new evidence or argument with
respect to modification of a wage-earning capacity determination, and receive a merit review by
OWCP. The Board found in its July 21, 2004 decision that appellant was entitled to a merit
review on the issue of modification of the January 25, 1980 wage-earning capacity determination
prior to November 28, 2005. In such a case, the application for reconsideration is properly
considered a request for modification of the wage-earning capacity and is not subject to the oneyear time limitation.21 In the January 13, 2013 letter, appellant simply reiterated a previous
argument that OWCP had not properly considered the medical evidence in his claim. He
resubmitted medical evidence previously of record. The Board considered such evidence in its
May 18, 2005 decision. Appellant does not present any new evidence or argument that would
require reopening the case for merit review.22 The January 13, 2013 letter is an application for
reconsideration that is untimely and fails to show clear evidence of error.
On appeal, appellant disagreed with the decisions dated June 19, 1984, April 12, 1993,
September 21, 1994, March 7 and April 26, 2013.23 As noted, the evidence of record established
that the January 31, 2013 application for reconsideration was untimely and did not establish clear
evidence of error.
Appellant may submit new evidence or argument to OWCP with respect to a
modification of the wage-earning capacity and receive a merit decision. As to compensation
from February 5, 1976 to July 25, 1977, appellant may pursue the issue with OWCP in an
appropriate manner.
CONCLUSION
The Board finds that appellant submitted an application for reconsideration that was
untimely and failed to show clear evidence of error.

21

See also C.S., Docket No. 12-1834 (issued December 4, 2012); L.C., Docket No. 10-827 (issued
March 4, 2011). As the Board noted, a modification of a wage-earning capacity determination may be based on a
material change in the nature and extent of the injury-related condition, evidence that the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.
22

See, e.g., A.S., Docket No. 09-553 (issued August 21, 2009) (appellant did not submit evidence or argument
with respect to a specific error in the wage-earning capacity determination).
23

March 7, 2013 was the date of an informational letter sent to appellant, not a final decision by OWCP. The
Board notes that, with respect to additional evidence submitted on appeal, the Board’s review of a case is limited to
evidence that was before OWCP at the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 26, 2013 is affirmed.
Issued: October 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

